Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered. Claims 8-15 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “wherein the wear parts module directly contacts the reticles”, in line 9, since it is unclear if Applicant is intending to positively recite the reticles in combination with the reticle pod. Line 3 of claim 1 is clearly defining the reticles as intended use of the reticle pod due to the “for accommodating” language used. Therefore, the reticles defined in line 9 are also being interpreted as functional language, e.g. “wherein the wear parts module adapted for directly contacting the reticles”. In the prior art, as long as the vertical accommodation space is capable of accommodating reticles and the wear parts are capable of directly contacting the reticles, the prior art meets the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2010/0032331).
Regarding claim 1, Lu discloses a pod (See Fig. 6) capable of holding reticles therein, comprising: a cover (at 20); a box (at 22), comprising a vertical accommodation space (cavity between the box and cover) capable of accommodating reticles; wherein the box has at least one guiding member (at 32) which matches with the cover; a plurality of slots (at 28), disposed in the vertical accommodation space in pairs; a wear parts module (at 1 – shown in Fig. 3), configured on at least one of the plurality of slots (See Fig. 7 wherein element 1 is on top of the slot when the lid is closed); wherein the wear parts module is capable of directly contacting reticles placed therein (e.g. if element 3 in Fig. 7 is replaced with a reticle),  the wear parts module comprising: a first wear part (at 1 in Fig. 7), configured on an entrance of the at least one slot (the slot entrance is at the upper end of 28 in Fig. 2); and a second wear part (elements 1 disposed on the bottom wall of the box, opposite to elements 1 in Fig. 7), configured on the other side (bottom side of 28 in Fig. 6) of the entrance of the at least one slot.
Regarding claim 3, Lu discloses handles (elements at 26a in Fig. 4 can be considered handles since they can be grasped by the user to carry the pod) are disposed outside the box in pairs.
Regarding claim 4, Lu discloses a third bevel (between 182 and 16 in Fig. 3) is configured on connection between the second wear part and a middle portion of the at least one slot.
Regarding claim 5, Lu discloses at least one fastener (portion that engages 104) corresponding to at least one fixing hole is disposed on one side of the at least one slot, and the at least one fixing hole matches with the first wear part (at 104 in Fig. 3).
Regarding claim 6, Lu discloses the fastener comprising a cone part (below 104 in Fig. 3) which matches with the fixing hole.
Regarding claim 7, Lu discloses the first wear part is connected with one side of the at least one slot by at least one insert object (at 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0032331) as applied to claim 1 above, in view of Hyobu (US 7,922,000). As described above, Lu discloses the claimed invention except for the express disclosure that the cover and the box are made of electrostatic discharge material. However, Hyobu teaches it is well known in the art for a container to be formed of an electrostatic discharge material for the purpose of ensuring that adherence of dust to the external container due to charging can be prevented (column 4, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod of Lu to be formed from electrostatic discharge material as taught by Hyobu in order to ensure that that adherence of dust to the external container due to charging can be prevented.

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive.
Applicant argues that the invention claimed in the present claim 1 of the present application states that the substrate such as reticle directly contacts the first wear part which is configured on an entrance of the at least one slot. Lu contacts the reticle pod, however not the reticle per se.
Regarding the intended use of the claimed invention “a vertical accommodation space for accommodating reticles” and “wherein the wear parts module adapted for directly contacting the reticles”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The prior art structure is capable of performing the intended use since the vertical accommodation space of Lu is capable of accommodating reticles, wherein the wear parts module is capable of directly contacting reticles placed therein (e.g. if elements 3 in Fig. 7 is replaced with  reticles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735